DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an email with Per Larsen on February 24, 2022 based on interview conducted on February 17, 2022.  The amendment is an amendment of claims dated February 7, 2022.
1.	(Currently Amended) A method for detecting a target using radar signals implemented by a user equipment (UE), comprising:
selecting, from a codebook of waveform parameters, a plurality of waveform parameters for transmitting, within a frequency range, a corresponding plurality of chirps associated with a radar waveform, the plurality of waveform parameters comprising a plurality of pairs of waveform parameters, each pair of waveform parameters comprising a chirp slope and a frequency offset within the frequency range, wherein at least two pairs of the plurality of pairs of waveform parameters comprise different frequency offsets;
transmitting the plurality of chirps within the frequency range according to the corresponding plurality of waveform parameters, wherein each of the plurality of chirps  sweeps across the frequency range at least once during a respective chirp duration;
receiving a reflected radar waveform from the target comprising a plurality of reflected chirps corresponding to the plurality of chirps; and
processing the reflected radar waveform based at least in part on the plurality of waveform parameters.
2.	(Original) The method according to claim 1, wherein the plurality of waveform parameters comprises at least three different waveform parameters.

4.	(Canceled)
5.	(Previously Presented) The method according to claim 1, wherein the transmitting the plurality of chirps within the frequency range according to the plurality of waveform parameters comprises transmitting each subsequent chirp of the plurality of chirps according to a different pair of waveform parameters than a preceding chirp of the plurality of chirps.
6.	(Previously Presented) The method according to claim 1, wherein the transmitting the plurality of chirps within the frequency range according to the plurality of waveform parameters comprises:
transmitting a first chirp of the plurality of chirps according to a first pair of waveform parameters of the plurality of waveform parameters; and
transmitting, consecutively to the first chirp, a second chirp of the plurality of chirps according to a second pair of waveform parameters of the plurality of waveform parameters different than the first pair of waveform parameters.
7.	(Previously Presented) The method according to claim 6, wherein the transmitting the plurality of chirps within the frequency range according to the plurality of waveform parameters further comprises:
transmitting a third chirp of the plurality of chirps according to a third pair of waveform parameters of the plurality of waveform parameters different than the second pair of waveform parameters.
8.	(Original) The method according to claim 7, wherein the transmitting the third chirp comprises transmitting the third chirp consecutively to the second chirp.
9.	(Previously Presented) The method according to claim 1, wherein each chirp slope depends on a corresponding first parameter and each frequency offset depends on the corresponding first parameter and a corresponding second parameter.

where β(m) is the chirp slope, f0(m) is the frequency offset, q(m) is the first parameter, u(m) is the second parameter, B is a frequency range of each chirp of the plurality of chirps, and Tc is a time period of each chirp of the plurality of chirps.
11.	(Original) The method according to claim 10, wherein:
BTc is a prime number.
12.	(Previously Presented) The method according to claim 1, further comprising:
applying a phase modulation to two or more chirps of the plurality of chirps before transmitting the two or more chirps to reduce coherent addition of chirps of the plurality of chirps transmitted according to a same pair of waveform parameters.
13.	(Original) The method according to claim 1, wherein each chirp of the plurality of chirps corresponds to a cycle of the radar waveform having a same constant time period Tc.
14.	(Previously Presented) The method according to claim 1, wherein each reflected chirp of the plurality of reflected chirps corresponds to a transmitted chirp of the plurality of chirps and is associated with a same pair of waveform parameters as the corresponding transmitted chirp, and wherein the processing the reflected radar waveform comprises:
identifying, based at least in part on a first reflected chirp associated with a first pair of waveform parameters of the plurality of waveform parameters, a peak in a time delay dimension corresponding to a distance of the target; and
identifying, based at least in part on the first reflected chirp and a second reflected chirp associated with a second pair of waveform parameters of the plurality of waveform parameters, a peak in a Doppler dimension corresponding to the doppler of the target.

applying a first Fourier transform to the first reflected chirp to identify the peak in the time delay dimension; and
applying a second Fourier transform to the first reflected chirp and the second reflected chirp to identify the peak in the Doppler dimension.
16.	(Original) The method according to claim 15, wherein the processing the reflected radar waveform comprises:
applying a third Fourier transform to the second reflected chirp and equalizing a first phase of the first reflected chirp and a second phase of the second reflected chirp before applying the second Fourier transform.
17.	(Previously Presented) The method according to claim 16, wherein the processing the reflected radar waveform comprises:
resampling the first reflected chirp and the second reflected chirp after applying the first Fourier transform and the third Fourier transform to align outputs of the first Fourier transform and the third Fourier transform before applying the second Fourier transform.
18.	(Original) The method according to claim 1, wherein the radar waveform is a frequency modulated continuous wave (FMCW) waveform.
19.	(Original) The method according to claim 1, wherein the radar waveform is a phase-coded frequency modulated continuous wave (FMCW) waveform.
20.	(Currently Amended) An apparatus for detecting a target using radar signals implemented by a user equipment (UE), comprising:
a processor;
memory coupled to the processor; and
instructions stored in the memory and executable by the processor to cause the apparatus to:
select, from a codebook of waveform parameters, a plurality of waveform parameters for transmitting, within a frequency range, a corresponding plurality of chirps 
transmit the plurality of chirps within the frequency range according to the corresponding plurality of waveform parameters, wherein each of the plurality of chirps  sweeps across the frequency range at least once during a respective chirp duration;
receive a reflected radar waveform from the target comprising a plurality of reflected chirps corresponding to the plurality of chirps; and
process the reflected radar waveform based at least in part on the plurality of waveform parameters.
21.	(Original) The apparatus of claim 20, wherein the plurality of waveform parameters comprises at least three different waveform parameters.
22.	(Previously Presented) The apparatus of claim 20, wherein the instructions are further executable by the processor to cause the apparatus to:
randomly select the plurality of waveform parameters from the codebook.
23.	(Canceled)
24.	(Previously Presented) The apparatus of claim 20, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit each subsequent chirp of the plurality of chirps according to a different pair of waveform parameters than a preceding chirp of the plurality of chirps.
25.	(Previously Presented) The apparatus of claim 20, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit a first chirp of the plurality of chirps according to a first pair of waveform parameters of the plurality of waveform parameters; and

26.	(Previously Presented) The apparatus of claim 25, wherein the instructions are further executable by the processor to cause the apparatus to:
transmit a third chirp of the plurality of chirps according to a third pair of waveform parameters of the plurality of waveform parameters different than the second pair of waveform parameters.
27.	(Previously Presented) The apparatus of claim 20, wherein each reflected chirp of the plurality of reflected chirps corresponds to a transmitted chirp of the plurality of chirps and is associated with a same pair of waveform parameters as the corresponding transmitted chirp, and wherein the instructions are further executable by the processor to cause the apparatus to:
identify, based at least in part on a first reflected chirp associated with a first pair of waveform parameters of the plurality of waveform parameters, a peak in a time delay dimension corresponding to a distance of the target; and
identify, based at least in part on the first reflected chirp and a second reflected chirp associated with a second pair of waveform parameters of the plurality of waveform parameters, a peak in a Doppler dimension corresponding to the doppler of the target.
28.	(Previously Presented) The apparatus of claim 27, wherein the instructions are further executable by the processor to cause the apparatus to:
apply a first Fourier transform to the first reflected chirp to identify the peak in the time delay dimension; and
apply a second Fourier transform to the first reflected chirp and the second reflected chirp to identify the peak in the Doppler dimension.
29.	(Currently Amended) An apparatus for detecting a target using radar signals implemented by a user equipment (UE), comprising:
means for selecting, from a codebook of waveform parameters, a plurality of waveform parameters for transmitting, within a frequency range, a corresponding plurality of 
means for transmitting the plurality of chirps within the frequency range according to the corresponding plurality of waveform parameters, wherein each of the plurality of chirps  sweeps across the frequency range at least once during a respective chirp duration;
means for receiving a reflected radar waveform from the target comprising a plurality of reflected chirps corresponding to the plurality of chirps; and
means for processing the reflected radar waveform based at least in part on the plurality of waveform parameters.
30.	(Currently Amended) A non-transitory computer-readable medium storing code for detecting a target using radar signals implemented by a user equipment (UE), the code comprising instructions executable by a processor to:
select, from a codebook of waveform parameters, a plurality of waveform parameters for transmitting, within a frequency range, a corresponding plurality of chirps associated with a radar waveform, the plurality of waveform parameters comprising a plurality of pairs of waveform parameters, each pair of waveform parameters comprising a chirp slope and a frequency offset within the frequency range, wherein at least two pairs of the plurality of pairs of waveform parameters comprise different frequency offsets;
transmit the plurality of chirps within the frequency range according to the corresponding plurality of waveform parameters, wherein each of the plurality of chirps  sweeps across the frequency range at least once during a respective chirp duration;
receive a reflected radar waveform from the target comprising a plurality of reflected chirps corresponding to the plurality of chirps; and
process the reflected radar waveform based at least in part on the plurality of waveform parameters.

32.	(Previously Presented) The apparatus according to claim 31, wherein each pair of waveform parameters satisfies the following parameterization relationship:
where β(m) is the chirp slope, f0(m) is the frequency offset, q(m) is the first parameter, u(m) is the second parameter, B is a frequency range of each chirp of the plurality of chirps, and Tc is a time period of each chirp of the plurality of chirps.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/M.W.J./
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648